Title: From Louisa Catherine Johnson Adams to Eward J. Coale, 24 November 1820
From: Adams, Louisa Catherine Johnson
To: Coale, Eward J.


				
					Dear Sir
					Washington 24 Novb 1820
				
				I enclose bills to the amount of five & forty Dollars in payment of the account of Messrs. Benson & Co. and will be obliged by your taking a receipt and returning it by the Post whenever it may be convenient. This account would long since have been settled had it not been delayed without our knowledge by my husbands Steward for which I beg your excuse—Mr. Adams and myself offer our best respects to you and Mrs. Cole’s and all our Baltimore friends With sentiments of esteem and respect I am / Dear Sir Your obedt Servt
				
					Louisa C Adams
				
				
			